          Case 2:21-cv-00377-JMY Document 4 Filed 02/05/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANDREW PERRONG,                  :
                                 :
                                 :                 Case No. 21-cv-00377-JMY
     v.                          :
                                 :
GN GIFTS AND HERBAL LLC, ET AL., :

                                              ORDER
       AND NOW, this 5th day of February, 2021, upon consideration of Plaintiff’s Motion for

Permission to Use CM/ECF Filing (ECF No. 3), it is hereby ORDERED that said Motion is

GRANTED. Plaintiff shall have the above-captioned case added to his ECF account. The Clerk

of Court is further DIRECTED to add the case to Plaintiff’s ECF account and provide Plaintiff

access to ECF for the above-captioned case.



IT IS SO ORDERED.


                                                          BY THE COURT:

                                                          /s/ John Milton Younge
                                                          __________________________
                                                          Judge John Milton Younge
